Citation Nr: 9914795	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Private Attorney, Jacques P. 
DePlois


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 1996, 
the RO affirmed a January 1993 rating decision which denied 
service connection for PTSD.  

The Board notes that service connection for PTSD was 
originally denied by the RO in January 1993.  The veteran was 
informed of the denial via letter dated in February 1993.  
The veteran did not submit a notice of disagreement with the 
January 1993 rating decision which became final in January 
1994.  

In its July 1996 decision, the RO evaluated the veteran's 
claim of entitlement to service connection for PTSD on a de 
novo basis.  

In accordance with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board 
is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
on that issue.  Hence, the Board will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen the claim of service connection for PTSD.


FINDINGS OF FACT

1.  Evidence received since the January 1993 determination 
wherein the RO denied the claim of entitlement to service 
connection for PTSD bears directly and substantially upon the 
issue, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fully decide the merits of the claim.  




2.  The reopened claim of entitlement to service connection 
for PTSD is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

3.  The record does not establish that the veteran engaged in 
combat in service.  

4.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

5.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1993 determination 
wherein the RO denied the claim of entitlement to service 
connection for PTSD is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991);  38 C.F.R. §§  3.156(a), 
20.1103 (1998).  

2.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 1991);  
38 C.F.R. §§ 3.303, 3.304(f) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the January 
1993 rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD will be set out 
below.

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any mental 
disorders evidenced by the service medical records.  There is 
no evidence of record demonstrating that the veteran had been 
wounded as a result of enemy action.  

Examination of the service personnel records shows that the 
veteran served in Vietnam from June 1969 to June 1970.  He 
was awarded the Bronze Star Medal for meritorious conduct.  
He did not receive any awards or decorations denoting 
participation in combat.  His principal duties while serving 
in Vietnam were aircraft maintenance apprentice and aircraft 
maintenance specialist.  

A completed PTSD questionnaire was received at the RO in May 
1992.  The veteran reported he was assigned to the 1st Air 
Cavalry Division.  His major duties were door gunner for 
hunter killer teams and performing reconnaissance.  He 
reported that he had 21 confirmed kills.  

A VA intake sheet dated in July 1991 is of record.  The 
veteran complained of flashbacks and frustration with the 
military.  He served as a door gunner while in Vietnam.  He 
was not wounded and was not a prisoner of war.  He 
participated in search and destroy operations.  He reported 
that he was shot down seven times.  A close friend was 
seriously wounded or killed.  He reported that he had 
received advanced training as a door gunner on a helicopter.  

The report of an October 1992 VA Social Industrial 
examination by a licensed clinical social worker is of 
record.  The veteran reported that he served as a door gunner 
for the 1st Air Cavalry in the highlands of Vietnam from June 
1969 to March 1971.  He was a member of a hunter killer team 
and had 21 confirmed kills.  On two occasions, the veteran 
was on a helicopter that crashed and burned.  He was alone 
for three hours after one crash when his pilot was hit in the 
neck and chest.  On five other occasions, his helicopter was 
shot down.  He would have been on another helicopter that had 
crashed and burned but a close friend of his took his place.  
The friend was killed in the crash.  

The veteran described an incident which occurred on a search 
and destroy mission he was on when he killed a five or six 
year old child who he believed was booby trapped.  When there 
were no kills during a mission, the veteran and his squad 
would set hooches on fire and watch burning civilians flee.  
He requested a six month extension to his tour of duty but 
was refused as he was too "kill happy."  After his transfer 
from Vietnam to Germany, he was charged with unsatisfactory 
conduct due to his attitude and his unwillingness to shave.  
He was an E-5 when he left Vietnam and was reduced to an E-3 
at the time of his discharge.  The provisional diagnoses were 
anti-social personality disorder and PTSD.  

The report of an October 1992 VA mental disorders examination 
is of record.  The veteran complained of flashbacks of 
memories of shooting a child who was booby trapped, multiple 
fire fights he was in and knowing that others were killed 
when they took his place to fly a mission.  He was a door 
gunner and was involved in several crashes.  He performed 
search and destroy missions.  He had 21 confirmed kills.  The 
Axis I diagnoses were alcohol dependence and marijuana 
dependence.  

A VA general medical examination was conducted in October 
1992.  The veteran reported that he received a gunshot wound 
to the left arm while stationed in Vietnam.  He was treated 
by medics with suturing and returned to his unit.  The 
initial impression from the examination was status post 
gunshot wound to the left arm by history and PTSD by history.  

The RO denied entitlement to service connection for PTSD as 
evidenced by a January 1993 rating decision.  The RO denied 
the claim as PTSD was not found at the time of the latest 
examination.  A letter dated in February 1993 was sent to the 
veteran informing him of the rating decision and of his 
procedural and appellate rights.  He did not appeal the 
decision which became final in February 1994.  

The evidence added to the record subsequent to the January 
1993 rating decision which denied service connection for PTSD 
will be set out below.

An addendum to Form DD 214 dated in July 1992 showed that the 
veteran was awarded the Republic of Vietnam Campaign Ribbon 
and the Republic of Vietnam Gallantry Cross with Palm.  

VA outpatient treatment reports dated from July 1995 to 
December 1995 show that the veteran was receiving treatment 
for substance abuse.  Some of the records include diagnoses 
of PTSD.  A July 1995 treatment record includes the notation 
that the veteran served as a door gunner during the Vietnam 
war.  He was exposed to face to face combat, special warfare 
assignments and ambushes and he had from 42 to 45 kills.  He 
was wounded and shot down three times.  He lost two pilots to 
enemy fire.  PTSD was diagnosed.  

The report of a June 1996 VA PTSD examination is of record.  
The veteran reported that he had had thirty five confirmed 
kills in Vietnam.  The Axis 1 diagnoses were alcohol, 
amphetamine and marijuana dependency.  The examiner found the 
veteran to have antisocial personality disorder.  He did not 
meet the criteria for PTSD.  

A social industrial survey was conducted in June 1996.  The 
veteran reported that he had volunteered to become a door 
gunner while stationed in Vietnam.  He further volunteered to 
work in a Loch where he called in air strikes, conducted body 
counts and recovered the bodies of American casualties.  He 
complained of experiencing flashbacks related to body counts 
and the bagging of bodies.  The veteran searched the bodies 
of his first kills and discovered family photographs.  
Thereafter he became "kill happy."  He reported that all 
his friends were killed in Vietnam.  

The summary from the survey was that the veteran reported 
significant symptoms of PTSD due to his military experiences.  

The veteran submitted the certificate he received in 
conjunction with his Bronze Star Medal.  The award was 
received for outstanding meritorious service in connection 
with military operations against hostile force in the 
Republic of Vietnam for the time period from August 1969 to 
June 1970.  

The transcript of an April 1997 RO hearing is of record.  The 
veteran testified that upon arrival in Vietnam he was 
stationed in Long Binh for one to two months.  He was 
transferred to Phuoc Vinh and was assigned to be a door 
gunner.  He served with the 11th General Aviation Support 
Company.  He performed search and destroy missions.  A door 
gunner on the helicopter he was ridding in was killed by a 
head wound.  The man's name was Bill.  The veteran could not 
recall his last name.  This event occurred in approximately 
May of 1970.  Another time, a pilot was shot during a mission 
and the helicopter they were flying in crashed.   The veteran 
did not remember the pilot's name.  This was during the 
middle of the veteran's tour of duty in Vietnam.  He 
testified that he could not recall the full names of any 
people who were killed in Vietnam.  

The veteran submitted a treatise titled Post-Traumatic Stress 
Disorder: Assessment, Differential Diagnosis and Forensic 
Evaluation.   

A VA Social Industrial survey was conducted in July 1997.  
The veteran reported that he was a member of a hunter and 
killer team from June 1969 to March 1971.  He had 21 
confirmed kills.  He was twice flying on helicopters which 
crashed and burned.  During one of the crashes, the veteran's 
pilot was hit in the neck and chest and died.  The veteran 
was alone for three hours on the ground.  A good friend took 
the veteran's place on a mission.  The helicopter he was 
flying in was shot down and the man was killed.  During one 
mission, the veteran was forced to kill a five or six year 
old boy who was believed to be booby trapped.  A friend named 
Bill was killed during a firefight.  

The report of an August 1997 VA PTSD examination is of 
record.  It was the examiner's opinion that the veteran did 
not have PTSD.  He noted that the veteran was motivated to 
appear to be more impaired than he really was psychologically 
as a direct result of losing Social Security income.  

A letter dated in January 1998 from the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) is associated 
with the claims file.  USASCRUR reported that in order to 
provide research concerning casualties to include the door 
gunner named Bill and the helicopter pilot who was killed, 
the veteran had to provide additional information.  The 
veteran had to provide the individuals full names, the most 
specific dates possible, unit designation to the company 
level and also other units involved.  USASCRUR was unable to 
verify that the veteran performed duties as a door gunner 
while stationed in Vietnam.  They were only able to verify 
that the veteran was an aircraft maintenance specialist 
assigned to a cavalry division during his Vietnam tour.  

Criteria

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.




The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  




The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.




If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  



In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999);  Winters v. 
West, 12 Vet. App. 203, 206 (1999).  First, the Board must 
determine whether the evidence presented or secured since the 
prior final denial of the claim is "new and material."  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. 
App. 209, 218-19 (1999) and Winters v. West, 12 Vet. 
App. 203, 206 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.  

The veteran seeks to reopen his claim for service connection 
for PTSD which the RO denied in January 1993.  


When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in the January 1993 decision 
discloses that PTSD was denied because there was no clinical 
diagnosis of PTSD of record at the time of the decision.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
January 1993 rating decision which denied the claim includes 
diagnoses of PTSD in VA outpatient treatment records made by 
competent medical professionals.  The PTSD diagnoses have 
been made based on in-service stressors reported by the 
veteran.  

As stated above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus the veteran's allegations of in-
service stressors he was exposed to are presumed to be 
credible for determining whether new and material evidence 
has been submitted.



On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there are now 
of record diagnoses of PTSD which have been linked to active 
duty with the credibility of the reported in-service 
stressors presumed.  The evidence submitted bears directly 
and substantially upon the issue of entitlement to service 
connection for PTSD, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  


Whether the claim of entitlement to 
service connection for PTSD is well-
grounded.

The Board finds the reopened claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that he has 
presented a claim which is plausible.  

Included in the claims files are clinical diagnoses of PTSD 
by competent medical professionals who have diagnosed the 
disorder based on in-service stressors reported by the 
veteran.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board finds the 
veteran's allegations of in-service stressors are not 
inherently incredible and are within the competence of the 
veteran to make.  Solely for the purposes of determining 
whether the claim of entitlement to PTSD is well grounded, 
the Board is presuming the credibility of the claimed in-
service stressors.  


PTSD has been linked to the veteran's active duty experiences 
by the competent evidence of record.  As there is competent 
evidence of record of a current diagnosis of PTSD which has 
been linked to the veteran's (presumed credible) experiences 
while on active duty in Vietnam, the Board finds the claim is 
well grounded.  


Entitlement to service connection for 
PTSD on a de novo basis.

Initially the Board notes the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds the reopened claim of entitlement to service 
connection for PTSD must be denied as there are no verified 
in-service stressors of record to support such diagnosis.  

The claims file contains diagnoses of PTSD as evidenced by 
various VA outpatient treatment records offered by VA medical 
professionals.  The only stressors reported in the outpatient 
treatment records were all combat related.  The Board finds 
the psychiatrists who conducted these examinations arrived at 
the diagnoses based on stressors the veteran related from his 
tour of duty in Vietnam.  Thus, the Board finds the record 
establishes the first and third elements required for a grant 
of service connection for PTSD.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for purposes of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  His principal duties while stationed in Vietnam 
were listed as involving aircraft maintenance.  He was not 
awarded any combat decorations.  The Board notes the veteran 
was awarded the Bronze Star Medal for meritorious service.  
The veteran was also awarded the Vietnam Cross of Gallantry 
with Palm.  These decorations, in and of themselves, do not 
show the veteran engaged in combat with the enemy.  

The stressors which the veteran reported consisted of the 
following: acting as a door gunner while participating in 
search and destroy missions as a member of a hunter killer 
team; having numerous confirmed kills, being shot down on 
several occasions; witnessing the death of a fellow door 
gunner named Bill in May 1970; witnessing the death of pilot 
and being shot down at the same time; the death of a friend 
who died while he was flying a mission in the veteran's 
place; the death of a young boy who the veteran shot as he 
thought the boy was booby trapped; being wounded in action; 
and performing body counts and body retrieval.  The veteran 
did not supply any additional information regarding the full 
names, times, dates or locations of any of his claimed 
stressors.  

The RO attempted to verify the veteran's claimed stressors.  
In January 1998, USASCRUR provided unit histories from the 
headquarters of the units the veteran was assigned to.  These 
unit histories do not verify any of the veteran's claimed 
stressors.  USASCRUR reported that there was no evidence 
demonstrating that the veteran was a door gunner while 
stationed in Vietnam.  It was also noted that additional 
information was required in order to attempt to verify any of 
the other claimed stressors.  

The Board notes there is no evidence in the service medical 
records that the veteran was wounded in action, and he did 
not receive the Purple Heart medal.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
sufficient detail of the alleged incidents to justify further 
attempts at verification.

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own testimony, 
statements and notation of such experiences as recorded by 
medical professionals in connection with treatment and 
evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  



The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

The Board notes inconsistencies in the veteran's claimed 
stressors.  He reported at various times that he had either 
21, 35 or 42-45 kills.  He reported that helicopters he had 
been flying in had crashed or been shot down either two, 
three or seven times.  The Board has placed reduced probative 
value on the veteran's statements as a result of his 
inconsistencies.  Additionally, there is evidence of record 
in the August 1997 VA examination demonstrating the veteran 
had exaggerated his responses to appear more impaired than he 
psychologically was.  

In summary, the veteran's military records show that he 
worked as an aircraft mechanic during the Vietnam War.  He is 
without combat awards or citations.  There is no support in 
either military records or statements by third parties as to 
the occurrence of the alleged stressful events.  The 
veteran's own accounts of some of the in-service stressors 
are inconsistent.  Without credible supporting evidence that 
the claimed in-service stressors actually occurred, the 
diagnosis of PTSD opined to be causally related to the 
claimed stressful in-service events is not supportable.  



The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted in this regard.  

The claim of entitlement to service connection for PTSD is 
well-grounded.  

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

